Opinion by
Williams, J.,
It was held in Reed’s Est., 237 Pa. 125, opinion by Mr. *172Justice Elicin, that the lapsed share of Nellie Eeed passed under the intestate laws to the heirs of Charles M. Eeed, her father, ás real estate. Lloyd G-. Eeed inherited one-third of Nellie Seed’s two-twelfths. Lloyd G. Seed’s will provides that his widow shall receive one-third of his personalty absolutely and one-third of his real estate for life.
The will of Lloyd G. Eeed makes no provision for a conversion.
The fund in dispute is the proceeds of real estate sold after the death of Lloyd G. Eeed by the executors of Charles M. Eeed under the provisions of his will; it is a part of that which the Supreme Court in Seed’s Estate, supra, said passed as real estate to Lloyd G. Seed.
The question therefore is, does the widow of Lloyd G. Eeed under his will take her interest in this fund as personalty getting one-third thereof absolutely or does she take it as real estate getting but one-third thereof for life.
The court below upon exceptions to the auditor’s report, held that she took it as real estate and in this we think, the court was clearly right: It was real estate vested in Lloyd G. Eeed at the time of his decease and passes as such under his will. The fact that it was sold after his decease does not change its character.
The appeal is dismissed.